OPINION
MORRISON, Judge.
The offense is possession of heroin; the punishment, assessed by the jury, thirty-two (32) years.
Appellant entered a plea of guilty, was duly admonished as to the consequences of such a plea and made no effort to withdraw that plea.
Appellant’s sole contention is that the evidence introduced at his trial was the fruit *577of an illegal search and seizure and, consequently, inadmissible.
It is well settled that when an accused pleads guilty before a jury he admits existence of all facts necessary to establish guilt, and “waives his constitutional right against an unreasonable search . . . . ” Durham v. State, Tex.Cr.App., 466 S.W.2d 758; Cross v. State, Tex.Cr.App., 474 S.W.2d 216; Soto v. State, Tex.Cr.App., 456 S.W.2d 389; Darden v. State, Tex.Cr.App., 430 S.W.2d 494; Maldonado v. State, Tex.Cr.App., 467 S.W.2d 468; and especially Graham v. State, Tex.Cr.App., 466 S.W.2d 587.
There is, therefore, nothing presented for appellate review.
The judgment is affirmed.